Title: To Thomas Jefferson from Stephen Blyth, 24 July 1806
From: Blyth, Stephen
To: Jefferson, Thomas


                        
                            Sir
                            
                            Salem, Massachusetts, July 24. 1806
                        
                        I have lately written a small Tract upon the origin, progress & happy termination of the Tripolitan
                            war.    This performance contains a sketch of the Religion, Policy & Manners of Barbary, as accurate as I could
                            frame; but nevertheless, deficient & unsatisfactory.
                        This circumstance has generated a wish, which I indulge, perhaps, beyond all hope.    It is to personally visit
                            these countries, & collect materials for a publication upon the above subject, more faithful & minute than
                            any which have hitherto issued from the press—
                        Do I offend, Sir, against decorum & etiquette, in asking of you a small diplomatic employment in
                            Algiers or Tripoli, by means of which I may be enabled to attain the object of my speculations? 
                        Will the President’s health & leisure afford me room to hope for a line or two, in answer to my
                            request?—
                        In the meantime, Dear Sir, I salute you with all the love & respect due you from a citizen of a
                            country, so blest by your labors as is this!—
                        
                        
                            Stephen
                                G. Blyth
                            
                        
                    